                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA


                                                )
IN RE APPLICATION OF THE                        )
UNITED STATES OF AMERICA FOR                    )                     21-0026-B
                                                        Mag. J. No. ____
AN ORDER AUTHORIZING THE                        )
INSTALLATION AND USE OF PEN                     )       FILED UNDER SEAL
REGISTERS AND TRAP AND                          )
TRACE DEVICES                                   )


                                           APPLICATION

           The United States of America, moving by and through the United States Attorney,

respectfully submits under seal this ex parte application for an order pursuant to 18 U.S.C §§

3122 and 3123, authorizing the installation and use of pen registers and trap and trace devices

(“pen-trap devices”) to record, decode, and/or capture dialing, routing, addressing, and signaling

information associated with each communication to or from Verizon cellular telephone assigned

call number 251-288-9692, IMSI/ESN 311480488113877, whose listed subscriber is Larry

Sledge Jr., which is being used by Sledge. In support of this application, the United States

asserts:

           1.     This is an application, made under 18 U.S.C. § 3122(a)(1), for an order under 18

U.S.C. § 3123 authorizing the installation and use of a pen register and a trap and trace device.

           2.     Such an application must include three elements: (1) “the identity of the attorney

for the Government or the State law enforcement or investigative officer making the

application;” (2) “the identity of the law enforcement agency conducting the investigation;” and

(3) “a certification by the applicant that the information likely to be obtained is relevant to an

ongoing criminal investigation being conducted by that agency.” 18 U.S.C. § 3122(b). Rule 401
defines relevancy as evidence that has any tendency to make a fact more or less probable than it

would be without the evidence, and the fact of consequence in determining the action.

       3.      The undersigned applicant is an “attorney for the government” as defined in Rule

1(b)(1) of the Federal Rules of Criminal Procedure.

       4.      The law enforcement agency conducting the investigation is the Federal Bureau

of Investigation (FBI).

       5.      The applicant hereby certifies that the information likely to be obtained by the

requested pen-trap devices is relevant to an ongoing criminal investigation being conducted by

the FBI.

       6.      This Court is a “court of competent jurisdiction” under 18 U.S.C. § 3122(a)(2)

because it “has jurisdiction over the offense being investigated,” 18 U.S.C. § 3127(2)(A)(i).

                                ADDITIONAL INFORMATION

       7.      Other than the three elements described above, federal law does not require that

an application for an order authorizing the installation and use of a pen register and a trap and

trace device specify any facts. The following additional information is provided to demonstrate

that the order requested falls within this Court’s authority to authorize the installation and use of

a pen register or trap and trace device under 18 U.S.C. § 3123(a)(1).

       8.      A “pen register” is “a device or process which records or decodes dialing, routing,

addressing, or signaling information transmitted by an instrument or facility from which a wire

or electronic communication is transmitted.” 18 U.S.C. § 3127(3). A “trap and trace device” is “a

device or process which captures the incoming electronic or other impulses which identify the

originating number or other dialing, routing, addressing, and signaling information reasonably

likely to identify the source of a wire or electronic communication.” 18 U.S.C. § 3127(4).




                                                  2
         9.    In the traditional telephone context, pen registers captured the destination phone

numbers of outgoing calls, while trap and trace devices captured the phone numbers of incoming

calls. Similar principles apply to other kinds of wire and electronic communications, as described

below.

         10.   The Internet is a global network of computers and other devices. Devices directly

connected to the Internet are identified by a unique number called an Internet Protocol, or “IP”

address. This number is used to route information between devices. Generally, when one device

requests information from a second device, the requesting device specifies its own IP address so

that the responding device knows where to send its response. An IP address is analogous to a

telephone number and can be recorded by pen-trap devices, and it indicates the online identity of

the communicating device without revealing the communication’s content.

         11.   A network is two or more computers or other devices connected to each other that

can exchange information with each other via some transmission method, such as by wires,

cables, or radio waves. The equipment that connects a computer or other device to the network is

commonly referred to as a network adapter. Most network adapters have a Media Access Control

(“MAC”) address assigned by the manufacturer of the adapter that is designed to be a unique

identifying number. An adapter’s unique MAC address allows for proper routing of

communications on a local area network and may be used for other purposes, such as

authentication of customers by some network service providers. Unlike a device’s IP address that

often changes each time a device connects to the Internet, a MAC address is fixed at the time of

manufacture of the adapter. Because the address does not change and is intended to be unique, a

MAC address can allow law enforcement to identify whether communications sent or received at

different times are associated with the same adapter.




                                                3
        12.    On the Internet, data transferred between devices is not sent as a continuous

stream, but rather it is split into discrete packets. Generally, a single communication is sent as a

series of packets. When the packets reach their destination, the receiving device reassembles

them into the complete communication. Each packet has two parts: a header with routing and

control information, and a payload, which generally contains user data. The header contains non-

content information such as the packet’s source and destination IP addresses and the packet’s

size.

        13.    In addition, different Internet applications are associated with different “port

numbers,” or numeric identifiers. The port number is transmitted along with any communication

using that application. For example, port 80 typically is associated with communications

involving the World Wide Web.

        14.    A cellular telephone, or cell phone, is a mobile device that transmits and receives

wire and electronic communications. Individuals using cell phones contract with cellular service

providers, who maintain antenna towers covering specific geographic areas. In order to transmit

or receive calls and data, a cell phone must send a radio signal to an antenna tower that, in turn,

is connected to a cellular service provider’s network.

        15.    In addition to a unique telephone number, each cell phone has one or more unique

identifiers embedded inside it. Depending upon the cellular network and the device, the

embedded unique identifiers for a cell phone could take several different forms, including an

Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number (“MEIN”), a Mobile

Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), an International Mobile

Subscriber Identifier (“IMSI”), a Mobile Subscriber Integrated Services Digital Network

Number (“MSISDN”), or an International Mobile Station Equipment Identity (“IMEI”). When a




                                                  4
cell phone connects to a cellular antenna or tower, it reveals its embedded unique identifiers to

the cellular antenna or tower, and the cellular antenna or tower records those identifiers as a

matter of course. The unique identifiers—as transmitted from a cell phone to a cellular antenna

or tower—are like the telephone number of an incoming call. They can be recorded by pen-trap

devices and indicate the identity of the cell phone device making the communication without

revealing the communication’s content.

       16.     In addition, a list of incoming and outgoing telephone numbers is generated when

a cell phone is used to make or receive calls, or to send or receive text messages (which may

include photographs, videos, and other data). These telephone numbers can be recorded by pen-

trap devices and then used to identify the parties to a communication without revealing the

communication’s contents.

       17.     A cell phone can also be used to exchange text messages with email accounts.

The email addresses associated with those text messages can be recorded by pen-trap devices and

then used to identify parties to a communication without revealing the communication’s

contents.

       18.     Cellular phones can connect to the Internet via the cellular network. When

connecting through the cellular network, Internet communications sent and received by the

cellular phone each contain the same unique identifier that identifies cellular voice

communications, such as an ESN, MEIN, MIN, SIM, IMSI, MSISDN, or IMEI. Internet

communications from a cellular phone also contain the IP address associated with that cellular

phone at the time of the communication. Each of these unique identifiers can be used to identify

parties to a communication without revealing the communication’s contents.




                                                 5
        19.     These telephone numbers can include “post-cut-through dialed digits,” which are

numbers dialed from the cell phone after the initial call set up is completed. For example, some

post-cut-through dialed digits may be the actual telephone number called, such as when a subject

places a calling card, credit card, or collect call by first dialing a long-distance carrier access

number and then, after the initial call is “cut through,” dialing the telephone number of the

destination party. That final number sequence is necessary to route the call to the intended party

and, therefore, identifies the place or party to which the call is being made. In the event that the

pen-trap devices capture some post-cut-through dialed digits that could be considered call

content, such as account numbers or passwords, despite the government’s use of reasonably

available technology to avoid the recording or decoding of such content, the United States will

make no affirmative investigative use of such information.

                                    THE RELEVANT FACTS

        20.     The United States government, including the FBI, is investigating information

that Larry Sledge, Jr., is involved in the possession with intent to distribute and conspiracy to

distribute controlled substances in Baldwin County, Alabama, and that Sledge is using the Target

Cell Phone to facilitate those illegal activities. Specifically, Sledge was arrested by the Baldwin

County Sheriff’s Office for unlawful possession of marijuana, unlawful possession of drug

paraphernalia and tampering with physical evidence in 2012. In December of 2013, the sheriff’s

office received information that Sledge was distributing controlled substances, and investigators

made three controlled purchases of drugs from Sledge, using two different confidential

informants. In 2015, Sledge was discovered in possession of more than 28 grams of cocaine,

marijuana and drug paraphernalia when his vehicle was stopped for a traffic violation. He was

arrested at that time for trafficking in cocaine, unlawful possession of marijuana, and unlawful




                                                   6
possession of drug paraphernalia. In 2016, Sledge was again identified as a distributor of drugs

during a federal investigation of illegal drug distribution in Fairhope. Again in December of

2020, sheriff’s investigators received information that Sledge was selling drugs and they made a

controlled buy of an ounce of cocaine from Sledge using a third confidential informant. To

facilitate the drug deal, Sledge used the Target Cell Phone, 251-288-9692. In January of 2021, a

fourth confidential informant provided information about Sledge’s drug distribution to

investigators, and Sledge provided that informant with the Target Cell Phone number to facilitate

future drug deals. Sledge told the informant that Sledge could sell any requested amount of

cocaine.

       21.       This conduct being investigated involves use of the Target Cell Phone, (251) 288-

9692. To further the investigation, investigators need to obtain the dialing, routing, addressing,

and signaling information associated with communications sent to or from that cell phone

number.

       22.       The pen-trap devices sought by this application will record, decode, and/or

capture dialing, routing, addressing, and signaling information associated with each

communication to or from the Target Cell Phone number, including the date, time, and duration

of the communication, and the following, without geographic limit:

                IP addresses associated with the cell phone device or devices used to send or

                 receive electronic communications

                Any unique identifiers associated with the cell phone device or devices used to

                 make and receive calls with the target cell phone number, or to send or receive

                 other electronic communications, including the ESN, MEIN, IMSI, IMEI, SIM,

                 MSISDN, or MIN




                                                  7
                IP addresses of any websites or other servers to which the cell phone device or

                 devices connected

                Source and destination telephone numbers and email addresses

                “Post-cut-through dialed digits,” which are digits dialed after the initial call set up

                 is completed, subject to the limitations of 18 U.S.C. § 3121(c) 1

                                   GOVERNMENT REQUESTS

       23.       For the reasons stated above, the United States requests that the Court enter an

Order authorizing the installation and use of pen-trap devices to record, decode, and/or capture

the dialing, routing, addressing, and signaling information described above for each

communication to or from the Target Cell Phone number, to include the date, time, and duration

of the communication, without geographic limit. The United States does not request and does not

seek to obtain the contents of any communications, as defined in 18 U.S.C. § 2510(8).

       24.       The United States further requests that the Court authorize the foregoing

installation and use for a period of sixty days from the date of the Court’s Order, pursuant to 18

U.S.C. § 3123(c)(1).

       25.       The United States further requests, pursuant to 18 U.S.C. §§ 3123(b)(2) and

3124(a)-(b), that the Court order Verizon and any other person or entity providing wire or

electronic communication service in the United States whose assistance may facilitate execution

of this Order to furnish, upon service of the Order, information, facilities, and technical

assistance necessary to install the pen-trap devices, including installation and operation of the

pen-trap devices unobtrusively and with minimum disruption of normal service. Any entity


1
    In the event that the pen-trap devices capture some post-cut-through dialed digits that could
be considered call content, such as account numbers or passwords, despite the government’s use
of reasonably available technology to avoid the recording or decoding of such content, the
United States will make no affirmative investigative use of such information.



                                                    8
providing such assistance shall be reasonably compensated by the FBI pursuant to 18 U.S.C. §

3124(c), for reasonable expenses incurred in providing facilities and assistance in furtherance of

this Order.

       26.      The United States further requests that the Court order Verizon and any other

person or entity whose assistance may facilitate execution of this Order to notify the applicant

and the FBI of any changes relating to the Target Cell Phone number, and to provide prior notice

to the applicant and the FBI before terminating or changing service to the cell phone number.

       27.      The United States further requests that the Court order that the FBI and the

applicant have access to the information collected by the pen-trap devices as soon as practicable,

twenty-four hours per day, or at such other times as may be acceptable to them, for the duration

of the Order.

       28.      The United States further requests, pursuant to 18 U.S.C. § 3123(d)(2), that the

Court order Verizon and any other person or entity whose assistance facilitates execution of this

Order, and their agents and employees, not to disclose in any manner, directly or indirectly, by

any action or inaction, the existence of this application and Order, the resulting pen-trap devices,

or this investigation, unless and until authorized by this Court, except that Verizon may disclose

this Order to an attorney for Verizon for the purpose of receiving legal advice.

       29.      The United States further requests that this application and any resulting Order be

sealed until otherwise ordered by the Court, pursuant to 18 U.S.C. § 3123(d)(1).

       30.      The United States further requests that the Clerk of the Court provide the United

States Attorney’s Office with three certified copies of this application and Order, and provide

copies of this Order to the FBI and Veruzin upon request.




                                                 9
       31.     The foregoing is based on information provided to me in my official capacity by

agents of the FBI.

       I declare under penalty of perjury that the foregoing is true and correct.

                                              Respectfully submitted,

                                              RICHARD W. MOORE
                                              UNITED STATES ATTORNEY

                                              By: S/ Gloria A. Bedwell
                                              Gloria A. Bedwell bedwg1000
                                              Assistant United States Attorney
                                              63 South Royal Street, Ste. 600
                                              Mobile, Alabama 36602
                                              (251)441-5845
                                              (251)441-5131 (fax)
                                              Gloria.bedwell@usdoj.gov




                                                10
